Exhibit 10.32
SEPARATION AGREEMENT
      This Separation Agreement, together with Exhibit A (“General Release”)
(attached) (collectively “Agreement”), is entered into between ROBERT SWELLIE
(“Employee”) and AMERICAN GREETINGS CORPORATION, an Ohio Corporation (“AG” or
“the Company”), regarding the terms of Employee’s separation from the Company.
In consideration of the mutual covenants and agreements hereinafter set forth,
and intending to be legally bound, the parties agree as follows:

  1.   Separation from Service. Employee shall continue full-time employment
with American Greetings through February 28, 2011 (“Separation Date”), upon
which date he shall voluntarily resign his employment.     2.   Separation
Benefits. Subject to the terms of this Agreement, and subject to approval by the
Compensation and Management Development Committee of the Board of Directors of
American Greetings Corporation, if Employee signs the General Release attached
hereto as Exhibit A and it becomes effective, he will receive the following
payments and benefits in the manner and time frames described herein. Employee
acknowledges and agrees that certain of the payments and benefits differ from
and/or are greater than benefits Employee would otherwise be eligible to receive
upon resignation or termination absent this Agreement.

  a.   Separation Pay. From the Separation Date through February 28, 2014
(“Severance Period”), Employee will receive severance payments in the amount of
$28,437.54 per month, which is the equivalent of Employee’s annual base salary
rate as of the Separation Date ($341,250.48), less applicable withholdings and
payroll deductions, paid in accordance with American Greetings’ payroll
practices in the ordinary course.     b.   Health Care. From the Separation Date
through Employee’s 65th birthday, February 19, 2017, Employee will continue to
receive health care coverage, concurrently with COBRA, at the payroll deduction
rate applicable to active senior vice-presidents, as the rate may be changed
from time to time in the Company’s sole discretion. For the period beginning
with the 19th month of coverage following the Separation Date through Employee’s
65 th birthday, Employee will be obligated to pay 100% of the premium cost of
his continued health care coverage hereunder; provided, that American Greetings
will pay Employee during such period additional monthly separation pay (through
February 28, 2014) and monthly separation pay (thereafter) in an amount which,
after taking into account all applicable tax withholding, will equal the amount
of such premium cost of coverage. Employee agrees that any amounts that he is
obligated to pay for continued health coverage provided hereunder may be
deducted by American Greetings from separation pay provided under this
Agreement. Employee may make changes in his family status, and add spousal
coverage, during this entire time, as permitted under the terms of the Plan, as
it may change from time to time.     c.   Life Insurance. Employee will continue
to be covered under the Company’s Executive Life Insurance Plan through
February 28, 2014. Thereafter, Employee will be responsible for any continued
premium payments on the applicable life insurance policy.     d.   Equity
Grants. The options to purchase 11,000 Class A common shares of the Company at
$7.73 per share that have not vested as of the Separation Date under the terms
of the stock option grant made to Employee on May 1, 2009 will vest on May

1



--------------------------------------------------------------------------------



 



      1, 2011 as scheduled under the terms of Employee’s option grant agreement
and subject to the terms hereof, and will continue to be exercisable for the
remaining 10 year term of the grant. In addition, the 1,400 Class A common
shares of the Company subject to the restricted stock unit grant made to
Employee on May 3, 2010 that are scheduled to vest on May 3, 2011 will vest as
scheduled on May 3, 2011 as contemplated therein notwithstanding Employee’s
separation from service; provided any remaining Class A common shares that are
not vested as of the Separation Date shall not vest and will be forfeited.
Except as set forth in this clause d, Employee’s right to exercise or receive
payment under such grants shall be determined under the terms of applicable
American Greetings’ equity incentive plan and the applicable grant award
agreements. Employee acknowledges and agrees that any other previously granted
stock options, restricted stock units or performance shares that did not vest as
of the Separation Date are automatically canceled. Employee also acknowledges
and agrees that any previously granted, vested stock options that Employee fails
to exercise within three (3) months of the Separation Date will be automatically
forfeited in accordance with the terms of Employees applicable grant agreement.
    e.   Additional Cash Payment. American Greetings will pay Employee an
additional $100,000 (less applicable withholdings) as additional separation pay.
Such payment shall be made on March 1, 2014.     f.   Outplacement. Commencing
on the Separation Date, American Greetings will pay for up to 6 months of
outplacement services to assist Employee in seeking employment, beginning on the
Separation Date. American Greetings will select the service provider and will
make direct payments to the service provider.     g.   Key Management Incentive
Plan Eligibility. Employee will be eligible to participate in American
Greetings’ Key Management Annual Incentive Plan for fiscal year 2011 at a “Meets
Expectations” evaluation level for purposes of determining level of bonus
payment. Payment of his bonus, if any, under the Key Management Annual Incentive
Plan will be made on the date in 2011 on which bonuses are otherwise payable to
active employees thereunder, but in no event later than December 31, 2011.    
h.   Company Car. Employee may continue to use, and American Greetings will
continue to make lease payments on, Employee’s Company-provided car until the
current lease expires. In addition, for the duration of the lease period, the
Company will continue to insure the vehicle at no less than the level of
insurance coverage existing for other senior vice presidents. The Company will
also cover reasonable and necessary maintenance expenses on the same terms and
conditions provided to other senior vice presidents for the duration of the
lease period. Employee will also be permitted continued use of his
Company-provided gas card on the same terms and conditions provided to other
senior vice presidents until the lease expires. Thereafter, the Company will
provide Employee with an additional lump sum of $1,000 per month, less
applicable withholdings, to cover the cost of a vehicle, insurance, maintenance,
gas and related expenses, until February 28, 2014, with such payments being
included with, and paid at the same time as, his separation pay under
Section 2a.

2



--------------------------------------------------------------------------------



 



  i.   Laptop Computer; Blackberry. Employee will be entitled to temporarily
retain his company-issued laptop computer and Blackberry personal digital
assistant (“Blackberry”) for a reasonable period of time after the Separation
Date, with this period of time determined solely by American Greetings, provided
that (i) American Greetings shall cease having any obligation to pay any voice
or data monthly service or usage charges for the Blackberry as of 30 days after
the Separation Date (provided, that American Greetings shall cooperate with
Employee in having Employee’s existing cell phone number transferred to his new
personal account) and (ii) American Greetings shall, at its request, be provided
an opportunity to verify that none of its trade secrets or other confidential or
proprietary business information is stored in the laptop computer or the
Blackberry (or to delete such information if present).

  3.   Reasonable Cooperation. Employee acknowledges and agrees that his
agreement to fully cooperate with American Greetings with respect to the
provisions of this Section 3 in its entirety is a material term of this
Agreement. The failure by Employee to cooperate fully with American Greetings is
a material breach of this Agreement.

     a. Transfer of job responsibilities. As directed by American Greetings’
management, Employee shall fully cooperate in transferring to designated
employees all of his responsibilities and duties.
     b. Fiduciary Obligations. Employee acknowledges, agrees and represents that
at all times until and through February 28, 2011, he carried out his duties in a
manner consistent with and in compliance with all present and future
requirements of: (i) applicable federal and state laws and regulations;
(ii) American Greetings’ policies and procedures; and (iii) the directives and
instructions of American Greetings’ management. Employee acknowledges and fully
understands that he has a fiduciary relationship with American Greetings and, as
a fiduciary, he was under an obligation to use due care and act in the best
interest of American Greetings at all times.
     c. Legal matters. Employee agrees to cooperate with American Greetings and
its attorneys as may be reasonably required concerning any past, present or
future legal matters that relate to or arise out of his employment with American
Greetings, with the understanding that any meetings he is required to attend are
scheduled during normal business hours at mutually agreeable times. Employee
acknowledges that he has advised American Greetings’ General Counsel of all
facts of which he is aware that constitute or might constitute violations of the
American Greetings’ Code of Business Conduct, ethical standards or legal
obligations. American Greetings agrees to reimburse Employee for any and all
reasonable costs and expenses (including but not limited to reasonable
attorneys’ fees) he may incur in connection with such cooperation, with such
reimbursement to occur no later than the end of the taxable year following the
taxable year in which such expense was incurred.
     d. Indemnification. Employee shall be indemnified for acts and omissions
occurring on or prior to the Separation Date to the fullest extent permitted
under applicable law and Company policy. Employee shall be covered under
American Greetings’ directors’ and officers’ liability insurance policies in
effect from time to time on the same basis that other former directors and
officers are covered for acts and omissions occurring prior to separation.

3



--------------------------------------------------------------------------------



 



  4.   Consulting Services. During the term of this Agreement, following the
Separation Date, Employee shall be available to provide consulting services to
the Company as an independent contractor on the following terms:

  a.   The services may include participating in customer meetings, attending
industry functions, responding to inquiries and requests for information;
transitioning accounts, and such other services as the Company may designate
(“Services”);     b.   Employee shall perform the Services on dates designated
by the Company and mutually agreed upon.     c.   Employee shall make a good
faith effort to perform the Services in a competent, diligent and professional
manner. Employee shall exercise reasonable discretion in determining how the
services are performed;     d.   Employee shall have no authority to enter into
any agreement with any person or entity on behalf of AG, nor shall Employee
represent to anyone that he possesses such authority unless expressly given the
authority by AG;     e.   Company shall pay Employee $2,000.00 (Two Thousand
Dollars and No Cents) per day for the Services. Employee shall participate in
incidental telephone calls, e-mails and correspondence without separate charge,
as such incidental services are considered covered by the Separation Pay. The
Company shall also reimburse Employee for Employee’s reasonable expenses
incurred in the performance of the Services and consistent with the Corporate
Business, Travel and Entertainment Expense Policy then in effect. Employee shall
submit invoices, and AG shall pay such invoices within thirty (30) days of
receipt;     f.   Employee shall not disclose to any person or use any
proprietary information obtained or developed in connection with performing the
Services, except as required in the rendering of Services hereunder. Such
proprietary information includes, but is not limited to, trade secrets, business
plans, designs, specifications, manufacturing, research and development data,
marketing data, methods, sales and customer information and financial data. Upon
completion of the consulting period, Employee will surrender to the Company all
Company records and all documents containing proprietary information, if any,
that may have come into Employee’s possession in the performance of the
Services;     g.   Employee shall be responsible for reporting any income and
paying any income taxes, Social Security insurance payments or contributions, or
other payments, if applicable, relating to the compensation received for the
Services, and Employee agrees to reimburse and indemnify American Greetings with
respect to any expenses, penalties, charges or liabilities incurred by the
Company as a result of his failure to comply with this provision. Employee shall
be solely responsible for any damage or injury caused by his acts or omissions
arising out of the performance of Services; and     h.   Nothing in this
Section, as written or as implemented, is intended to create and
employer-employee, master-servant, or principal-agent relationship between the
Company and Employee.

4



--------------------------------------------------------------------------------



 



  5.   Acknowledgment of Separation. Employee acknowledges and agrees that as of
the Separation Date, he will cease to be an employee of American Greetings and
that the only benefits he will receive from American Greetings are those
described in this Agreement; provided, however, that this Agreement does not
waive any vested benefits Employee may be eligible to receive under American
Greetings’ compensation and benefit plans. Employee acknowledges and agrees that
the terms and conditions of this Agreement are intended by him and American
Greetings to supersede all benefits payable to him upon termination by any other
written or oral agreement, and that as of the Separation Date, any other written
or oral agreement will no longer have any force and effect.     6.   Breach of
the Agreement. Unless prohibited by law, in the event Employee breaches any of
his obligations under this Agreement, in addition to any other remedy at law or
equity that may be available to the Company, American Greetings will be entitled
to (i) terminate any unvested equity awards that remain outstanding, (ii) cease
paying any of the amounts payable under section 2 of this Agreement, including,
without limitation, separation pay, and (iii) recover any amounts, including,
without limitation, separation pay, previously paid under the Agreement.
American Greetings will give notice to Employee of Employee’s breach and allow
Employee thirty (30) days to cure the breach (if it is curable); if it is not so
cured within thirty (30) days, or if the breach is one that cannot be cured,
then American Greetings may immediately pursue remedies available to it.     7.
  Construction of the Agreement.

     a. This Agreement shall be governed by the State of Ohio as of the
effective date of this Agreement or by applicable federal law.
     b. If a court of competent jurisdiction declares that any provision or term
of this Agreement is void or invalid, only the term, condition, clause, or
provision that is determined to be void or invalid shall be stricken from the
Agreement and it shall not affect the remaining provisions of this Agreement,
which shall remain in full force and effect. Provided, however, that it is
expressly understood and agreed that if a final determination is made by a court
of law that the time or any other restriction contained in Section 10 herein is
an unenforceable restriction against Employee, then the provisions of Section 10
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and to such other maximum extent as such court may determine or
indicate to be enforceable.

  8.   Confidentiality Regarding This Agreement. Except as this Agreement may
otherwise be publicly disclosed by American Greetings, Employee agrees not to
disclose, or discuss with, any person (other than his spouse, attorney, tax or
other financial advisor) any of the terms and/or conditions of this Agreement,
except as may be required to notify a potential employer of his confidentiality,
non-competition and non-solicitation obligations or as may otherwise be
compelled by a court of competent jurisdiction. Employee agrees, however, in the
event that the contents of this Agreement are requested pursuant to a subpoena,
court order or the like, he will promptly notify American Greetings’ General
Counsel prior to disclosing any information so as to afford American Greetings a
reasonable amount of time to oppose such order. Except as permitted in this
Section 8, disclosure of any term and/or condition of this Agreement is a
material breach of this Agreement.

  9.   Confidentiality and Non-Disclosure. Employee acknowledges that he has an
obligation of confidence and non-disclosure with respect to any and all
confidential information and trade

5



--------------------------------------------------------------------------------



 



      secrets that he acquired during the course of employment with American
Greetings. This obligation of confidence and non-disclosure extends to both
American Greetings’ information and third-party information held by American
Greetings in confidence, and this obligation continues after the Separation
Date. Employee is prohibited from using or disclosing such information. Employee
agrees that he will not accept or become employed or retained in any capacity
whatsoever by any person or entity where such employment or other capacity
requires him to disclose or use confidential information, or where such
employment or other capacity will, or may cause or reasonably lead to, the
inevitable, necessary or effective disclosure or use of confidential information
whether through express, implicit, indirect, intentional or unintentional means.
Employee also agrees that he will return to American Greetings any and all
American Greetings’ property and information that came into his possession, or
which he prepared or helped prepare, in connection with or during his
employment. He will not retain any copies of such property or information.

  10.   Non-Competition and Non-Solicitation. Unless Employee has prior written
permission from American Greetings’ Senior Vice President of Human Resources,
Employee agrees that for the thirty-six month period from March 1, 2011 through
February 28, 2014, he shall not: a) be employed directly or indirectly, in any
capacity, or work as a consultant or independent contractor in any capacity
similar to that held by Employee while employed by AG, for any person, firm,
corporation or entity, which designs, manufactures or sells products that are
substantially similar in nature to the social expression products designed,
manufactured or sold by American Greetings; and/or b) solicit (directly or
indirectly) any American Greetings’ employee to enter into employment, directly
or indirectly, in any capacity, or work as a consultant or independent
contractor for any person, firm, corporation or entity which designs,
manufactures or sells products that are substantially similar in nature to the
social expression products designed, manufactured or sold by American Greetings.
Employee acknowledges and agrees that the remedy at law available to American
Greetings for his breach of any of the obligations under Sections 8, 9 or 10 of
this Agreement would be inadequate and that damages flowing from such a breach
would not readily be susceptible to being measured in monetary terms.
Accordingly, Employee acknowledges, consents and agrees that, in addition to any
other rights or remedies that American Greetings may have at law, in equity or
under this Agreement, upon adequate proof of Employee’s violation of any
provision of Sections 8, 9 or 10 of this Agreement, American Greetings will be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage.

  11.   Non-Disparagement. Employee agrees not to disparage or denigrate
American Greetings, its products, or its directors or executive officers orally
or in writing.

  12.   No Admission of Liability. The offering, undertaking or signing of this
Agreement are not in any way an acknowledgment or admission that Employee,
American Greetings, or any person acting on behalf of American Greetings, has:
a) violated or failed to comply with federal, state or local statute, law,
regulation, rule or ordinance; or b) failed to comply with any of American
Greetings’ policies or procedures.

  13.   Representations and Warranties. The parties represent and warrant that
they have no interest or obligation that is inconsistent with or in conflict
with this Agreement or that would prevent, limit or impair their performance of
any part of this Agreement. Employee represents that as of the date he has
signed this Agreement, he has not filed, directly or indirectly, nor caused to
be filed, any claim, charge or cause of action against American Greetings in any
forum, including federal, state or local court or in arbitration, any

6



--------------------------------------------------------------------------------



 



      administrative proceeding with any federal, state or local administrative
agency, or American Greetings’ dispute resolution procedure (“Solutions”).
Employee agrees that should any administrative or third party pursue any claims
on his behalf, he waives his right to any monetary or recovery of any kind.

  14.   Dispute Resolution. All disputes, claims, or controversies arising out
of or in connection with this Agreement, Employee’s employment or its
termination, including but not limited to those concerning workplace
discrimination and all other statutory claims, shall exclusively be submitted to
and determined by final and binding arbitration before a single arbitrator
(“Arbitrator”) of the American Arbitration Association (“AAA”) in accordance
with the association’s then current rules for the resolution of employment
disputes (“the Rules”). The Arbitrator shall be selected in accordance with the
Rules. The parties consent to the authority of the arbitrator, if the arbitrator
so determines, to award fees and expenses (including attorneys’ fees) to the
prevailing party in the arbitration. The following claims are not covered by
this arbitration agreement: (i) Claims Employee may have for workers’
compensation and unemployment compensation benefits; and (ii) claims by either
party for injunctive and/or other equitable relief, including without limitation
the enforcement of Sections 8, 9 or 10 as to which Employee understands and
agrees that American Greetings may seek and obtain relief from a court of
competent jurisdiction. Employee understands that the benefits set forth in this
Agreement are, in part, consideration for his acceptance of this arbitration
provision. In addition, the promises by American Greetings and by Employee to
arbitrate claims rather than litigate them before courts or other bodies provide
consideration for each other.     15.   Section 409A of the Internal Revenue
Code of 1986 Compliance. It is the intention and purpose of the parties that
this Agreement and all payments and benefits hereunder shall be, at all relevant
times, in compliance with (or exempt from) Code Section 409A and all other
applicable laws, and this Agreement shall be so interpreted and administered. If
necessary, any provision of this Agreement, or part thereof, that fails to
comply with Section 409A shall be considered null and void. To the extent
required by Code Section 409A, no benefits shall be paid under this Agreement
during the six-month period following Employee’s Separation Date (the
“Postponement Period”). If payment of benefits is required to be delayed for the
Postponement Period under Code Section 409A, the accumulated amounts withheld on
account of Code Section 409A shall be paid in a lump sum payment within thirty
(30) days after the end of the Postponement Period and no interest or other
adjustment shall be made for the delayed payment. If Employee dies during the
Postponement Period prior to the payment of benefits, the amounts withheld on
account of Code Section 409A shall be paid to Employee’s estate within sixty
(60) days after Employee’s death.         This Agreement is intended to meet the
requirements of the “short-term deferral” exception, the “separation pay”
exception and other exceptions under Code Section 409A. Notwithstanding anything
in the Agreement to the contrary, if required by Code Section 409A, payments may
only be made under this Agreement upon an event and in a manner permitted by
Code Section 409A, to the extent applicable. For purposes of Code Section 409A,
any payment required to be made hereunder shall be treated as separate from any
other payment or payments required to be made hereunder, and the right to a
series of payments under the Agreement shall be treated as a right to a series
of separate payments. For purposes of the Agreement, references to a
“termination,” “termination of employment,” or like terms shall mean “separation
from service” as defined under Code Section 409A to the extent applicable. All
reimbursements and in-kind benefits provided under the Agreement shall be

7



--------------------------------------------------------------------------------



 



      made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses eligible for reimbursement during the period of time specified in the
Agreement; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits provided in any other calendar year;
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefit is not subject
to liquidation or exchange for another benefit. In no event may Employee
designate the year of payment for any amounts payable under the Agreement except
as agreed upon herein. Notwithstanding anything in this Agreement to the
contrary, any right of American Greetings to offset or otherwise reduce any sums
that may be due or become payable under the Agreement to Employee, including by
any overpayment or indebtedness of Employee, shall be subject to limitations
imposed by Code Section 409A.

  16.    Entire Agreement. This Agreement constitutes the entire understanding
between Employee and American Greetings relating to the subject matter contained
herein. This Agreement, after acceptance by American Greetings, as signified by
its authorized officer’s signature, may not be changed, modified, or altered
without the express written consent of a senior officer of American Greetings.
Either party’s failure to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of, or deprive either
party of their right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. To be effective, any waiver must be in writing
and signed by a senior officer of American Greetings.     17.   Time for
Consideration of this Agreement.

  a.   From the date Employee receives this Agreement, he will have 21 calendar
days to consider and sign it. Employee can sign the Agreement at any time before
the expiration of the 21-day period, but if he does so, Employee acknowledges
that he has done so knowingly and voluntarily and without duress or coercion.
Employee is hereby advised and encouraged to consult an attorney prior to
signing this Agreement if he desires to do so. Employee acknowledges that if he
has signed this Agreement without consulting an attorney, he has done so
knowingly and voluntarily.     b.   Employee further acknowledges and agrees
that he will not sign the General Release attached as Exhibit A until on or
after the Separation Date; he is advised to consult with an attorney prior to
signing the General release; and that he has at least 21 calendar days from the
date he received this Agreement to review and consider his decision to sign the
General Release.

  18.   Transferability. This Agreement shall be binding upon any successor to
American Greetings, whether by merger, consolidation, purchase of assets or
otherwise. No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liability hereunder upon any person or
entity, other than the parties hereto and their respective successors and
assigns, which in Employee’s case will include his heirs and/or his estate, to
whom and to which all of the Employee’s rights and benefits hereunder shall
inure, to the extent permitted by the Plans under which the benefits set fort in
this Agreement are provided.

8



--------------------------------------------------------------------------------



 



  19.   Right of Recovery. This Agreement, and the right to receive any payments
or benefits hereunder, shall be subject to rescission, cancellation or
recoupment, in whole or part, if and to the extent so provided under any
“clawback” or similar policy of American Greetings in effect on the date of this
Agreement or that may be established thereafter, including any modification or
amendment thereto.

Signed and Agreed to on behalf of American Greetings Corporation:

     
/s/ Brian McGrath
  2/11/11      
Brian McGrath, Senior Vice-President, Human Resources
  Date

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THIS AGREEMENT IS A LEGAL
DOCUMENT, AND I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING THIS
AGREEMENT. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND FULLY
UNDERSTAND ALL PROVISIONS OF THIS AGREEMENT, AND AM VOLUNTARILY AND KNOWINGLY
SIGNING THE AGREEMENT.

     
/s/ Robert Swellie
  2/8/2011      
Robert Swellie
  Date

9



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL RELEASE
In exchange for the benefits set forth in the Separation Agreement between
American Greetings Corporation (“the Company”) and ROBERT SWELLIE (“Employee”)
dated February 28, 2011 and to be provided to me following the Effective Date
(as defined below) of this General Release and my execution (without revocation)
and delivery of this General Release, Employee hereby acknowledges, understands
and agrees as follows:

  1.   Waiver and Release of Employment Claims. In consideration of the promises
made by the Company in this Agreement, Employee, for himself, his family, heirs,
executors, administrators, personal representatives, agents, employees, assigns,
legal representatives and accounts, affiliates and for any partnerships,
corporations, sole proprietorships, or other entities owned or controlled by
Employee, agrees to waive and release American Greetings, its past, present, and
future officers, directors, shareholders, agents, representatives, insurers,
employees, attorneys, subsidiaries, affiliated corporations, successors and
assigns, from any and all claims, causes of action, and liabilities of any kind,
known or unknown, in law or in equity, that Employee had or has as of the
Effective Date of this General Release, and that are in any way connected with
or arise out of Employee’s employment or the termination of his employment with
American Greetings, including but not limited to claims, causes of action, and
liabilities involving:

     a. Discrimination, retaliation or harassment based on race, color,
religion, gender, gender identity, pregnancy, national origin, ancestry,
citizenship, age, marital status, health or medical condition, leave of absence
usage, disability, sexual orientation, veteran or military status, or any other
protected status under any federal, state or local laws, including but not
limited to claims of discrimination, harassment or retaliation under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Equal Pay
Act, the Pregnancy Discrimination Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Immigration Reform and Control Act,
the Occupational Safety and Health Act, and/or any other state, federal, local
or municipal statute, regulation, rule or order that relates to Employee’s
employment or its termination;
     b. Any other employment related claim whatsoever including but not limited
to, claims relating to wrongful termination, breach of contract (express or
implied), breach of implied covenant of good faith and fair dealing,
misrepresentation (intentional, fraudulent or negligent), estoppel, public
policy violation, whistleblowing, defamation, infliction of emotional distress
(intentional or negligent), negligence, personal injury of any kind and invasion
of privacy.
     c. Excluded from this Agreement are any claims that cannot be released or
waived by law, including but not limited to workers’ compensation claims and the
right to file a charge with or participate in an investigation conducted by
certain government agencies. Employee acknowledges and agrees, however, that he
is releasing and waiving his right to any monetary recovery should any
government agency pursue any claims on his behalf that arose prior to the
effective date of this Agreement. Employee is not waiving or releasing any of
his employee benefits that have already vested according to the terms of
American Greetings’ benefits plans.
     d. Employee agrees that he has been properly paid for all hours worked, has
not suffered any on-the-job injury for which he has not already filed a claim
and that he has been properly provided any needed family or medical leaves of
absence.

1



--------------------------------------------------------------------------------



 



  2.   Release of Other Claims. In further consideration of the promises made by
the Company in this Agreement, Employee, for himself and his family, heirs,
executors, administrators, personal representatives, agents, employees, assigns,
legal representatives and accounts, affiliates and for any partnerships,
corporations, sole proprietorships, or other entities owned or controlled by
Employee, fully releases, acquits, and forever discharges American Greetings,
its past, present, and future officers, directors, shareholders, agents,
representatives, insurers, employees, attorneys, subsidiaries, affiliated
corporations, and assigns, from any and all actions, causes of action, claims,
grievances, damages, obligations, suits, agreements, costs, expenses, attorneys’
fees, punitive or compensatory damages, back pay or any other liability of any
kind whatsoever of which Employees has knowledge as of the time he signs this
Agreement.     3.   No Future Lawsuits. Employee promises never to file a
lawsuit, demand, action, or otherwise assert any claims against American
Greetings referenced in paragraphs 1 or 2 of this General Release. The foregoing
sentence shall be construed as a covenant not to sue. This Agreement may be
introduced as evidence at any legal proceeding as a complete defense to any
claims he ever asserts against American Greetings.     4.   Time for
Consideration of this Agreement. Employee acknowledges that he has had at least
21 calendar days from the date of receipt of this Agreement to consider the
terms of the Agreement and General Release. Employee can sign the Agreement at
any time before the expiration of the 21-day period, but if he does so, Employee
acknowledges that he has done so knowingly and voluntarily and without duress or
coercion. Employee is hereby advised and encouraged to consult an attorney prior
to signing this Agreement and General Release if he desires to do so. Employee
acknowledges that if he has signed this Agreement and General Release without
consulting an attorney, he has done so knowingly and voluntarily.     5.  
Revocation of this Agreement. After Employee signs this General Release, he has
seven (7) calendar days to revoke his signature. If he revokes his signature,
this Agreement shall not be effective or enforceable. Employee’s revocation must
be in writing, signed by him and received by the General Counsel, American
Greetings Corporation, One American Road, Cleveland, Ohio, 44144, within seven
(7) calendar days after Employee signs the General Release, not including the
day Employee received it. This Agreement shall be effective only after the 7-day
period has expired without Employee’s revocation.

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THIS AGREEMENT IS A LEGAL
DOCUMENT, AND I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY CONCERNING THIS
AGREEMENT. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ AND FULLY
UNDERSTAND ALL PROVISIONS OF THIS AGREEMENT, AND AM VOLUNTARILY AND KNOWINGLY
SIGNING THE AGREEMENT.

     
/s/ Robert Swellie
  2/28/2011
 
   
Robert Swellie
  Date

2